Citation Nr: 0844979	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
injury.

2.  Entitlement to service connection for a right knee 
injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from October 1995 to October 
1999. 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently suffers from a right 
shoulder injury as well as a right knee injury which he 
sustained during service.  

The veteran's preservice private treatment records indicate 
that he was diagnosed with right shoulder pain secondary to 
chronic biceps tendinitis and rotator cuff tendinitis, and 
grade II subluxation strain in the acromioclavicular joint in 
January 1993.  

The veteran's January 1995 induction physical examination 
contains no evidence of complaints, treatment, or diagnosis of a 
right shoulder injury or a right knee injury.  

Regarding the veteran's right shoulder injury, his service 
treatment records demonstrate that he reported for treatment in 
October 1996, complaining of pain for the past two months.  In 
November 1996, the veteran returned for a follow-up visit and 
stated that when he halted physical activity for two weeks, he 
did not have any pain, however, once he resumed weight lifting, 
the pain returned.  The veteran was separated from service in 
July 1999, and at the time, he indicated on his separation 
physical examination that he injured his right shoulder during 
service.  

The veteran's private treatment records in May 2000 show that 
the veteran was diagnosed with distal clavicle osteolysis 
secondary to weights.  A treatment record in September 2000 
indicates that the veteran complains of right shoulder pain 
on a daily basis.      

Regarding the veteran's right knee injury, his service treatment 
records demonstrate that he reported for treatment due to a 
contusion in February 1996, and a follow-up visit indicates that 
the contusion was resolved later that week.  In December 1996 the 
veteran sought treatment for a right knee strain which was also 
resolved later that week.  In October 1997 the veteran was 
treated for a right knee strain which was resolved in early 
November 1997.  The veteran was separated from service in July 
1999, and at the time, he indicated on his separation physical 
examination that he injured his right knee in service, and 
further contends that his right knee pops when he jumps and lands 
on, which causes his knee to swell.    

The veteran's private treatment records in November 1999 show 
that the veteran twisted his knee and subsequently underwent 
arthroscopic knee surgery in January 2000 for tears of both 
menisci and an ACL partial tear.  In May 2000 the veteran was 
diagnosed with right iliotibial constriction syndrome.  In 
September 2000, an examination of the veteran's knee revealed 
a right ACL partial tear and a right lateral femoral condyle 
lesion.  In August 2004 the veteran's orthopedic surgeon 
indicated that, "to his understanding," the veteran's right 
knee injury occurred while he was in service.  

Given the above, A VA examination should be conducted to 
clarify the current nature and likely etiology of any right 
shoulder and right knee injuries that the veteran may have.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any right shoulder and right 
knee injuries which may be present.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly preservice treatment records 
and service treatment records.

Based on the examination and review of 
the record, the examiner should answer 
the following questions: 

Does the evidence of record clearly and 
unmistakably show that the veteran had a 
right shoulder injury that existed prior 
to his entry into service?

If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated 
by service?  

If the answer is no, is it at least as 
likely as not that the veteran's current 
right shoulder injury is the result of 
active service or any incident therein 
or, in the alternative, had its onset in 
service?  

Does the evidence of record show that it 
is at least as likely as not that the 
veteran's current right knee injury is 
the result of active service or any 
incident therein or, in the alternative, 
had its onset in service?

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
actions until he is so informed.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




